Citation Nr: 0612125	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral orchitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April and September 2004 rating decisions of the RO, 
which granted an increased rating of 10 percent for the 
service-connected bilateral orchitis and denied service 
connection for a low back disability respectively.  Regarding 
the former, the veteran is seeking a higher evaluation.  A 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter of 
entitlement to an increased rating for bilateral orchitis 
continues before the Board.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal video hearing 
before a Veterans Law Judge in March 2006.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2005), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

Also on appeal were the issues of entitlement to service 
connection for hearing loss and tinnitus.  By April 2005 
rating decision, the RO granted service connection for these 
disabilities.  Thus, these issues are moot and no longer 
before the Board, as the full benefits sought were granted.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  A low back disability is not shown to be related to the 
veteran's active duty service.

2.  The veteran's bilateral orchitis is manifested by no more 
than occasional swelling of the testicles and discomfort.


CONCLUSIONS OF LAW

1.  The veteran's low back disability is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral orchitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for, among other things, a low back 
disability, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - for the disability on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the claim for an increased evaluation for service-
connected bilateral orchitis, the RO sent the veteran a 
letter that informed him of the evidence necessary to 
establish a higher disability evaluation, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met regarding this claim because the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the 
veteran has submitted no additional evidence or argument with 
respect to this claim.  The Board also concludes that because 
the claim for increase is being denied, any failure to 
provide information regarding the assignment of effective 
dates pursuant to Dingess/Hartman is harmless error, as no 
effective date will be assigned.  See Bernard, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded a 
fee-basis medical examination regarding the claim for 
increase, and, as will be explained fully below, no 
examination is necessary with respect to the service 
connection claim. 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim are in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Low Back 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  38 C.F.R. §§ 3.307, 
3.309.

The service medical records reveal that on separation from 
service, the spine was found to be normal.  The only 
reference to the low back in the service medical records is a 
March 1963 notation indicating recurrent testicular pain 
following epididymitis as well as low back pain that was not 
associated with trauma.  The diagnosis was of epididymitis 
that was possibly chronic and low back syndrome.

On February 1964 VA medical examination report, no 
musculoskeletal complaints or findings were noted.

An April 2004 magnetic resonance imaging (MRI) of the lumbar 
spine revealed multilevel degenerative disc disease with disc 
narrowing, disc bulge, and posterior element hypertrophy.  
There was also mild spinal stenosis as multiple levels with 
bilateral foraminal narrowing.

A May 2004 letter from E.R. Western, D.O. indicated that the 
veteran reported a history of a fall in service that caused 
the chronic orchitis, which in turn caused back problems.  
Dr. Western opined that the veteran's low back problems 
resulted from that injury.

A September 2004 unsigned letter from E.W. Sherburn, M.D. 
indicated that the veteran's low back problems dated back to 
a 1963 fall.  

Initially, the Board observes that the April 2004 MRI 
reflects that the veteran has a current low back disability.  
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In addition to a present disability, however, 
the evidence must reflect a nexus between it and service. 

The Board notes that the veteran is not competent to provide 
medical opinions upon which the Board may rely.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, any 
assertions on his part regarding a link between his low back 
disability and service are not probative of the issue at 
hand.

Next, the Board notes that the private medical opinions 
outlined above do not constitute probative evidence.  The 
service medical records make no reference to a fall in 
service.  These private medical opinions, therefore, are 
presumably based upon a history provided by the veteran and 
not upon a thorough review of the record.  Medical opinions 
such as these, which are premised upon an unsubstantiated 
account of a claimant, are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

There is no other competent medical evidence that is 
probative of the issue on appeal.  What the evidence does 
reflect is an apparent episode of low back symptomatology in 
service that was not associated with trauma.  Because the 
discharge medical examination report reflects a normal spine 
and the February 1964 VA medical examination report indicates 
no findings pertinent to the spine, the episode in service 
presumably resolved without incident.  The next mention of 
the back is some four decades after service.  There is no 
credible indication in the record of a nexus between the 
veteran's current low back disability and service.  There is, 
moreover, no apparent continuity of symptomatology.  Absent a 
relationship between the present low back disability and 
service, service connection for the veteran's low back 
disability must be denied.  38 C.F.R. § 3.303.

Normally, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's low back disability to service, a medical opinion 
regarding whether the veteran's low back disability is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as all of the evidence that is 
ostensibly favorable is of no probative value.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Rating-Bilateral Orchitis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The veteran's service-connected bilateral orchitis has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 7525.  38 C.F.R. § 4.115b.  

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
should be rated as urinary tract infections.  Id.  A 10 
percent disability evaluation is assigned for urinary tract 
infections with long-term drug therapy, 1-2 hospitalizations 
per year, and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a.  For the next higher rating of 30 
percent, there must be urinary tract infections with 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Id.  Poor renal 
function is rated as renal dysfunction.  Id.

A January 2004 lay statement indicates that the veteran can 
work only a day or two at a time due to testicular swelling.  
The statement is signed, but the relationship of the author 
to the veteran is not disclosed.

On January 2004 fee-basis examination, the veteran reported 
that he experienced bilateral testicular pain whenever 
lifting objects weighing over 15 pounds.  On examination, he 
complained of swelling of the right testicle.  He used 
scrotal support and over-the-counter analgesics.  The 
examiner observed that the penis was normal and that the 
right testicle was slightly swollen and tender to palpation.  
The left testicle was of normal size, but it was also 
somewhat tender to palpation.  The diagnosis was of chronic 
bilateral orchitis.

An April 2004 private medical examination report reflects 
complaints of testicular pain.  The assessment was of 
bilateral chronic epididymitis with severe pain.  The 
examiner indicated that the veteran had been treated with 
antibiotics as well as anti-inflammatory drugs and that he 
might require bilateral epididymectomies if the foregoing 
medications proved unhelpful.

In a written statement received in April 2004, the veteran 
indicated that he experienced severe swelling of the 
testicles approximately twice a month and that he could not 
lift anything weighing over 15 or 20 pounds, that he could 
not stand for any length of time, and that sexual intercourse 
was largely absent in recent years due to severe testicular 
swelling.

As apparent from the symptomatology described herein, a 30 
percent evaluation is not warranted under diagnosed 7252.  
38 C.F.R. § 4.115b; see also 38 C.F.R. § 4.115a.  There has 
been no need for drainage, no hospitalizations, and no 
apparent requirement for continuous intensive management.  
The veteran is therefore lacking the manifestations necessary 
for a 30 percent evaluation under the applicable criteria.  
Id.  The Board acknowledges the use of medication to ease 
symptoms.  However, in the Board's view, this is not 
tantamount to continuous intensive management of the 
veteran's condition.  Moreover, surgical intervention, which 
may or may not entail continuous intensive managements, is 
mentioned only as a possible future option.

The Board observes that there is no disability of the penis, 
and no medical diagnosis of impotence.  Thus no compensation 
under the criteria relevant to disorders of the penis or 
impotence would be appropriate in this instance.  The Board 
notes that the veteran is not competent to provide a 
diagnosis of impotence upon which the Board may rely.  
Espiritu, supra.

As apparent from the foregoing discussion, consideration has 
also been given to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2005) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of bilateral orchitis not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


